DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-14 and 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wheatley (US 2005/0075727 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 9, which recites, inter alia “in a first surgical procedure: providing open-chest access to a heart of a patient…and in a second transcatheter procedure: anchoring the prosthetic valve leaflets to native papillary muscles of the heart at least in part by attaching a chord associated with each of the prosthetic valve leaflets to a respective one of the native papillary muscles”.
While it is known by one of ordinary skill in the art to replace a native heart valve either by open-chest access or by a transcatheter procedure, the prior art fails to explicitly teach or suggest attaching a prosthetic valve assembly comprising prosthetic valve leaflets in place of the native heart valve by a first open-chest procedure and attaching a chord associated with each of the prosthetic valve leaflets to a respective one of the papillary muscles in a second transcatheter procedure. Wheatley teaches a prosthetic valve assembly comprising leaflets may be implanted during a first procedure and that the chords associated with each leaflet may be adjusted during a second procedure ([0127]). However, the chords are attached to the prosthetic valve leaflets and the papillary muscles during the original, first procedure, and the adjustment procedure is not performed by transcatheter intervention.  Further, it would not have been obvious to one of ordinary skill in the art to perform a second procedure, after the valve has been implanted, to anchor and attach chords of the prosthetic valve leaflets to respective papillary muscles as doing so would cause additional trauma to the patient that could be avoided by completing the attachment during the implanting procedure.
Because none of the prior art documents teach the method as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 9 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771